DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 December 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 

As shown in Figure 1, the expansion tank 6 is on a secondary line 8, which is connected to the main line 7, and together with the main line 7 forms a closed refrigeration circuit. Preferably, the expansion tank 6 connects to the main line 7 in two places, a first connection 11 on the high- pressure side 9, between the evaporator 5 and the compressor 1, and a second connection 12 on the low-pressure side 10, between the condenser 2 and the receiver 3. This permits the first connection 11 to operate as a drain line from the expansion tank 6 to the compressor suction line.

None of this is provides clear support for a permanently open outlet.  Nothing in the schematic specifically requires the outlet to be permanently open, or for example precludes providing a valve along line 8 for supplemental controls (see art rejection below).  Further, none of Applicant’s rationales for a permanently open outlet set forth in the arguments of 15 December 2021 are provided in the original disclosure.  Applicant’s amendment directed to a permanently open outlet, and the supporting arguments thereof, appear to be made in hindsight in order to overcome the rejections of record, without any clear support in the original disclosure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuya et al. (US 6,327,868), in view of Ishikawa (US 10,088,210 B2).
Regarding claim 1, Furuya discloses a subcritical carbon dioxide dehumidifier (1, Col. 4 lines 53-55; while Furuya does not explicitly mention dehumidification, the applied references teach the structure claimed and are thus deemed capable of performing the same function as that recited in the preamble), comprising a compressor (2A), a condenser (3), a receiver (7A), an expansion valve (5), an evaporator (6), and connections therebetween forming a closed refrigeration circuit (as shown in Fig. 5).  
Furuya does not disclose an expansion tank configured to accommodate an increase in pressure resulting from the carbon dioxide refrigerant temperature increasing above its critical point, or wherein the expansion tank has a permanently open outlet.
Ishikawa teaches a subcritical carbon dioxide refrigeration cycle comprising an expansion tank 12 (structurally equivalent to Applicant’s expansion tank) configured to 
Regarding the limitation, “wherein the expansion tank has a permanently open outlet” note the new matter rejection under 35 U.S.C. 112(a) set forth above.  Ishikawa teaches outlet line 19 leading from expansion tank 12 to gas side refrigerant piping 9 (Fig. 3).  Line 19 of Ishikawa does include valve 20 that is open during normal operations and is only shut off when the refrigeration cycle stops abnormally (col. 10, line 67 – col. 11, line 5). However, three points can be made:
First, the metes and bounds of “permanently” have not been specifically defined by Applicant.  Does this mean that any sort of valve is precluded from ever being placed on the outlet pipe?  Clearly, Applicant’s original disclosure has no support for such an interpretation. Accordingly, anything in Applicant’s original disclosure does not preclude placing a valve on the outlet pipe.
Second, the metes and bounds of what constitutes the “outlet” of the expansion tank have not been specifically defined by Applicant. Under one reasonable scenario, the outlet of the tank itself is at the point where the tank connects to the refrigerant piping. Under this interpretation, piping 19 is external to and downstream of the expansion tank, and thus not part of the expansion tank itself.  Thus valve 20 on piping 19 downstream of the expansion tank outlet, and also not part of the outlet itself.  The structural outlet of the tank itself of Ishikawa is thus “permanently” open at least in the sense that the outlet connection remains open during all aspects of system operation.

	Regarding claim 2, Furuya, as modified, meets the claim limitations as described in the above rejection of claim 1, and discloses the compressor (2A), condenser (3), receiver (7A), expansion valve (5), evaporator (6), and the connections (lines connecting as shown in Fig. 5 create the mainline) therebetween define a main line.
Regarding claim 3, Furuya, as modified, meets the claim limitations as described in the above rejection of claim 2, and discloses the main line (lines connecting 2A, 3, 5, 6 as shown in Fig. 5) has a high- pressure side (lines from 2A to 5) between the compressor (2A) and the expansion valve (5) and a low-pressure side (lines from 5 to 2) between the expansion valve (5) and the compressor (2).
Regarding claim 4, Furuya, as modified, meets the claim limitations as described in the above rejection of claim 3, and discloses a secondary line (line with 10D) that connects to the main line (lines connecting 2A, 3, 5, 6 as shown in Fig. 5) by a first connection (T connection between 5A and 4 and line of 10D) and a second connection (T connection between 6 and 2A).
	Furuya does not disclose wherein the expansion tank is located on the secondary line.

Therefore, it would have been obvious at the time of the effective filing of the application to combine the subcritical carbon dioxide dehumidifier of Furuya with having the expansion tank is located on the secondary line, as taught by Ishikawa for the purpose of the refrigerant remaining in the liquid state for storage.
Regarding claim 5, Furuya, as modified, meets the claim limitations as described in the above rejection of claim 4, and discloses the first connection (T connection between 5A and 4 and line of 10D) connects to the high-pressure side (lines from 2A to 5) of the main line (lines connecting 2A, 3, 5, 6 as shown in Fig. 5) and the second connection (T connection between 6 and 2A) connects to the low- pressure side (lines from 5 to 2) of the main line (lines connecting 2A, 3, 5, 6 as shown in Fig. 5).
Regarding claim 6, Furuya, as modified, meets the claim limitations as described in the above rejection of claim 5, and discloses the first connection (T connection between 5A and 4 and line of 10D, as shown on Fig. 5) connects between the condenser 3 and the receiver (7A).
	Regarding claim 7, Furuya, as modified, meets the claim limitations as described in the above rejection of claim 6, and discloses the second connection (T connection between 6 and 2A) connects between the evaporator (6) and the compressor (2A).
Regarding claim 8, Furuya, as modified, meets the claim limitations as described in the above rejection of claim 7, and fails to disclose a control valve on the first connection that selectively prevents the flow of carbon dioxide into the expansion tank.
Ishikawa teaches a control valve 15 on the first connection located on line 13, next to the connection point of lines 11 and 13) that selectively prevents the flow of carbon dioxide into the expansion tank 12 (col. 5, lines 12-13; col. 6, lines 8-10 and 59-62; col.8, line 41 – col. 9, line 6; etc.).
.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Furuya et al. (US 6,327,868), in view of Ishikawa (US 10,088,210 B2), and in further view of West (US 9,958,190).
Regarding claim 9, Furuya, as modified, meets the claim limitations as described in the above rejection of claim 8, and fails to disclose the control valve is a solenoid valve.
Ishikawa teaches valve 15 (applied above in claim 8) being an electromagnetic valve, although does not explicitly say that is a solenoid valve.
West teaches a similarly situated control valve (112) being a solenoid valve (Col. 16 lines 10-18, where the use of the expansion tank will have the valve open).
Therefore, it would have been obvious at the time of the effective filing of the application to combine the subcritical carbon dioxide dehumidifier of Furuya, as modified, with the control valve is a normally open solenoid valve, as taught by West for the purpose of electrically controlling the flow of the refrigerant into the expansion tank (Col. 17 lines 1 -6).
Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Furuya et al. (US 6,327,868), in view of Ishikawa (US 10,088,210 B2) and West (US 9,958,190), and in further view of Hoffjann et al. (US 10,293,945).
Regarding claim 10, Furuya, as modified, meets the claim limitations as described in the above rejection of claim 9, and fails to disclose one or more pressure relief valves on the main line.
Hoffjann teaches one or more pressure relief valves (80, 82, 84) on the main line (shown in Fig. 2 with lines 72, 84), to protect the dehumidifier from overpressure (Col. 6 lines 33-37).
.
Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Furuya et al. (US 6,327,868), in view of Ishikawa (US 10,088,210 B2) and West (US 9,958,190), in further view of Hoffjann et al. (US 10,293,945), and in further view of Suzuki (US 10,663,179).
Regarding claim 11, Furuya, as modified, meets the claim limitations as described in the above rejection of claim 10, and discloses a pressure relief valve (11C, Fig. 4) on the secondary line but fails to explicitly teach a pressure relief valve on the expansion tank.
Suzuki teaches a pressure relief valve (58) on the expansion tank (52), for the purpose of preventing critical failure of the expansion tank (Col. 7 lines 26-32).
Therefore, it would have been obvious at the time of the effective filing of the application to combine the subcritical carbon dioxide dehumidifier of Furuya, as modified, with having a pressure relief valve on the expansion tank, as taught by Suzuki for the purpose of preventing critical failure of the expansion tank (Col. 7 lines 26-32).
Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Furuya et al. (US 6,327,868), in view of Ishikawa (US 10,088,210 B2) and West et al. (US 9,958,190), in further view of Hoffjann et al. (US 10,293,945), in further view of Suzuki (US 10,663,179), and in further view of Huff et al. (US 10,047,989).
Regarding claim 12, Furuya, as modified, meets the claim limitations as described in the above rejection of claim 11, and fails to disclose a filter on the main line, located between the receiver and the expansion valve.
Huff teaches a filter (238) on the main line (240), located between the receiver (234) and the expansion valve (252, Fig. 2), for the purpose of keeping the refrigerant clean and dry (Col. 7 lines 7-9).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.